EXHIBIT 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT dated as of September 30,
2011 (the “Agreement”) is entered into among Ancestry.com Operations Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders party hereto
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement (as defined
below).
RECITALS
WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer entered into that certain
Credit Agreement dated as of September 9, 2010 (as amended or modified from time
to time, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Lenders (a) amend the Credit
Agreement in certain respects and (b) consent to the Borrower’s licensing of
certain domain names and URLs and certain of its intangible content to an
indirect Foreign Subsidiary of the Borrower (the “Licensee”) pursuant to that
certain Content, Trademark and Platform license agreement (the “Foreign License
Agreement”) between the Borrower and the Licensee entered into and effective as
of October 1, 2011 (the “Foreign License”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Consent. Subject to the other terms and conditions of this Agreement, the
Lenders hereby agree that the Borrower shall be permitted to affect the Foreign
License notwithstanding the terms of Section 8.05 of the Credit Agreement. The
above consent shall not modify or affect the Loan Parties’ obligations to comply
fully with the terms of Section 8.05 of the Credit Agreement or any other duty,
term, condition or covenant contained in the Credit Agreement or any other Loan
Document in the future. This consent is limited solely to the Foreign License,
and nothing contained in this Section 1 shall be deemed to constitute a waiver
of any other rights or remedies the Administrative Agent or any Lender may have
under the Credit Agreement or any other Loan Documents or under applicable law.
2. Amendments. The Credit Agreement is hereby amended as follows:
(a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order to read as follows:
“Foreign License Agreement” means that certain Content, Trademark and Platform
License Agreement between the Borrower and one of its indirect Foreign
Subsidiaries, entered into and effective as of October 1, 2011 and relating to
the Borrower’s licensing of certain domain names and URLs.
(b) The definition of “Foreign Subsidiary” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

 



--------------------------------------------------------------------------------



 



“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
Notwithstanding the foregoing, for so long as a Domestic Subsidiary (a) is a
disregarded entity for U.S. federal income tax purposes and (b) maintains as its
only assets Equity Interests in Foreign Subsidiaries, such Domestic Subsidiary
shall be considered a Foreign Subsidiary hereunder. For the avoidance of doubt,
if any Domestic Subsidiary classified as a Foreign Subsidiary in accordance with
the preceding sentence (a “Subject Subsidiary”) ceases to be classified as a
Foreign Subsidiary hereunder, any other Domestic Subsidiary classified as a
Foreign Subsidiary hereunder that maintains as its only assets Equity Interests
in such Subject Subsidiary shall cease to be classified as a Foreign Subsidiary
hereunder.
(c) The definition of “Loan Documents in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, each disclosure letter delivered in connection with a Joinder
Agreement, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14 of this Agreement, the Collateral
Documents and the Fee Letter.
(d) Section 8.16 of the Credit Agreement is hereby amended to read as follows:
8.16 Amendments of Certain Agreements.
(a) Amend, modify or change (or permit the amendment, modification or change of)
any of the terms or provisions of any Subordinated Indebtedness Document of any
Loan Party or any Subsidiary in a manner adverse to the Lenders; and
(b) Amend, modify or change (or permit the amendment, modification or change of)
any of the terms or provisions of the Foreign License Agreement in a manner
adverse to the Administrative Agent and/or the Lenders.
3. Conditions Precedent. This Agreement shall be effective upon satisfaction of
the following conditions precedent in a manner satisfactory to the
Administrative Agent:
(a) the receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Borrower, the Guarantors, the Required Lenders and Bank of
America, N.A., as Administrative Agent; and
(b) the Administrative Agent shall have received a copy of the Foreign License
Agreement, certified by a Responsible Officer of the Borrower as true and
correct and in form and substance satisfactory to the Administrative Agent.
4. Miscellaneous.
(a) The Credit Agreement, as modified hereby, and the obligations of the Loan
Parties thereunder and under the other Loan Documents, are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.
(b) Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the Loan
Documents as modified hereby and (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Loan Documents.

 

 



--------------------------------------------------------------------------------



 



(c) The Borrower and the Guarantors hereby represent and warrant as follows:
(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.
(ii) This Agreement has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms.
(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Agreement.
(d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.
(e) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.
(f) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[Signature pages follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

          BORROWER:   ANCESTRY.COM OPERATIONS INC.,     a Delaware corporation
 
       
 
  By:   /s/ Howard Hochhauser
 
       
 
  Name:   Howard Hochhauser
 
  Title:   Chief Financial Officer
 
        HOLDINGS:   ANCESTRY.COM INC.,     a Delaware corporation
 
       
 
  By:   /s/ Howard Hochhauser
 
       
 
  Name:   Howard Hochhauser
 
  Title:   Chief Financial Officer
 
        GUARANTORS:   TGN SERVICES, LLC,     a Delaware limited liability
company
 
       
 
  By:   /s/ Howard Hochhauser
 
       
 
  Name:   Howard Hochhauser
 
  Title:   President and Chief Financial Officer
 
            IARCHIVES, INC.,     a Utah corporation
 
       
 
  By:   /s/ Howard Hochhauser
 
       
 
  Name:   Howard Hochhauser
 
  Title:   President and CFO
 
            ANCESTRY.COM DNA, LLC,     a Delaware limited liability company
 
       
 
  By:   /s/ Howard Hochhauser
 
       
 
  Name:   Howard Hochhauser
 
  Title:   VP and Chief Financial Officer

 

 



--------------------------------------------------------------------------------



 



         
ADMINISTRATIVE
        AGENT:   BANK OF AMERICA, N.A.,     as Administrative Agent
 
       
 
  By:   /s/ Ken Puro
 
       
 
  Name:
Title:   Ken Puro
Vice President
 
        LENDERS:   BANK OF AMERICA, N.A.,     as a Lender, Swing Line Lender and
L/C Issuer
 
       
 
  By:   /s/ Tasneem A. Ebrahim
 
       
 
  Name:   Tasneem A. Ebrahim
 
  Title:   Senior Vice President
 
            ZIONS FIRST NATIONAL BANK,     as a Lender
 
       
 
  By:   /s/ Jim C. Stanchfield
 
       
 
  Name:   Jim C. Stanchfield
 
  Title:   Vice President
 
            MORGAN STANLEY BANK,     as a Lender
 
       
 
  By:   /s/ Nick Zangari
 
       
 
  Name:   Nick Zangari
 
  Title:   Authorized Signatory

 

 